DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims,
Claim 15, line 1, replace “the camera area” with -- the hole area --.
Claim 16, line 7, replace “the camera area” with -- the hole area --.

Allowable Subject Matter
Claims 1-21 are allowed over the prior art of record.
Closest prior art of record to Seo et al. (US 2019/0148672 A1), Sun et al. (CN 110224077 A), Oh et al. (US 2020/0273927 A1) and Liu (CN 109994657 A), each discloses a display area comprising a hole and a buffer are surrounding the hole, the display area comprising thin film transistor elements and the buffer area comprising a damage preventing portion configured to protect the display area layers and the thin film transistor elements during manufacturing of the hole. 
The following is an examiner’s statement of reasons for allowance:
Regarding claim(s) 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 1, and specifically comprising the 
Regarding claim(s) 2-15, claims(s) 2-15 is/are allowable for the reasons given in claim(s) 1 because of its/their dependency status from claim(s) 1.
Regarding claim(s) 16, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 16, and specifically comprising the limitation of a buffer area configured to surround the hole area, a damage preventing portion is provided in the buffer area, and one lateral surface of the damage preventing portion confronting the hole area is provided in a groove structure toward a direction being farther away from the hole area.
Regarding claim(s) 17-21, claims(s) 17-21 is/are allowable for the reasons given in claim(s) 16 because of its/their dependency status from claim(s) 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Seye Iwarere, can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mariceli Santiago/Primary Examiner, Art Unit 2879